   8:21-cv-00070-RFR-CRZ Doc # 13 Filed: 04/01/21 Page 1 of 1 - Page ID # 78




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOHN CHACON, individually and on
behalf of all others similarly situated; and
LEONARD BRADLEY, individually and                           8:21CV70
on behalf of all others similarly situated;

                     Plaintiffs,                             ORDER

       vs.

NEBRASKA MEDICINE,

                     Defendant.



      The parties have advised that they have reached an agreement on all
material terms and are in the process of drafting, finalizing and executing a formal
settlement agreement. (Filing No. 12).

      Accordingly,

      IT IS ORDERED that the deadline for filing a motion for preliminary approval
of the class-action settlement is May 25, 2021.

      Dated this 30th day of March, 2021.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
